      Case 2:19-cv-00048-NDF Document 26-1 Filed 04/18/19 Page 1 of 5



GRANITE PEAK LAW PLLC
Adam H. Owens, Esq.
P.O. Box635
Bozeman, MT 59771
T: 406.530.9119
F: 406.794.0750
adam@granitepeaklaw.com

Attorney for Defendant Medport LLC


                          IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

 JIMMIE G. BILES, JR., MD,
                                                   CAUSE NO. 19-cv-48-F
        Plaintiff

 v.
 JOHN H. SCHNEIDER, MICHELL R.                        AFFIDAVIT OF ADAM H. OWENS IN
 SCHNEIDER, and MEDPORT, LLC,                        SUPPORT OF DEFENDANT MEDPORT
                                                      LLC'S MOTION FOR EXTENSION OF
        Defendants                                      TIME TO FILE ITS ANSWER TO
                                                           PLAINTIFF'S COMPLAINT

 JOHN H. SCHNEIDER,

        Counter-Claimant

 v.
 JIMMIE G. BILES, JR.,

        Counter-Defendant

                                                                                               ;'I



I, Adam H. Owens, being first duly sworn under oath, state the following:

       1.      The information contained in this Affidavit is true and correct and is based upon my

personal knowledge.

       2.      I am an attorney duly licensed to practice law in the States of Montana and California

and am a partner in Granite Peak Law PLLC ("GPL") located at 2320 W. Main St., Suite 6A,

Bozeman, MT 59718, with the mailing address of P.O. Box 635, Bozeman, MT 59771. My phone

                                                                                          Page 1 of 5
        Case 2:19-cv-00048-NDF Document 26-1 Filed 04/18/19 Page 2 of 5



number and email are 406.530.9119 and adam@granitepeaklaw.com, respectively.

        3.     Defendant Dr. John H. Schneider, Jr., MD is the principal for Defendant

MEDPORT, LLC ("MEDPORT").

        4.     Dr. Schneider is currently incarcerated at the Federal Bureau of Prisons,

Metropolitan Correctional Center in San Diego, California ("MCC").

        5.     GPL has represented and represents Defendant John H. Schneider and some of his

companies, including MEDPORT, in other legal matters.

        6.     GPL does not represent Dr. Schneider individually in this action, but at the request

of Dr. Schneider GPL has agreed to transcribe his hand written legal documents into typed

documents and then file those documents with the Court on his behalf as a pro se defendant.
                                                                                                ;r    I

        7.     On April 9, 2019, GPL received by mail, Dr. Schneider's hand written answer to

Plaintiffs Complaint requesting us to transcribe his answer and file with the court.

        8.     On April10, 2019, GPL staff transcribed Dr. Schneider's hand written answer word

for word into a typed document and filed the transcribed document and the handwritten signature

page for the answer with the court via overnight UPS delivery to the Clerk's office. Apparently due

to weather, Dr. Schneider's transcribed answer was not delivered to the Clerk's office until April12,

2019.

        9.     In the early morning of Thursday, April11, 2019, I travelled to Orlando, Florida on

business for another legal matter. Upon arriving in Orlando, I learned MEDPORT had been served

with Plaintiffs Complaint on March 28, 2019 through service of the Complaint upon the Wyoming
                                                                                                /·'   J

Secretary of State as provided for in the returned Summons filed with the Court on April11, 2019.

        10.    In the evening of Friday, April 12, 2019, I received an email from Corrlinks, the

electronic online message service MCC provides for inmates to communicate with others. The email

notified me that Dr. Schneider requested me to join his contact list for exchanging electronic


                                                             Affidavit of Adam H. Owens   I Page 2 of 5
       Case 2:19-cv-00048-NDF Document 26-1 Filed 04/18/19 Page 3 of 5
                                                                                               ;'I




messages.

       11.     On the morning of April15, 2019, my partner Gregory Costanza informed me that

Dr. Schneider had engaged our firm to represent MEDPORT in this action. Shortly thereafter, I

registered with Corrlinks to be added to Dr. Schneider's contact list for electronic correspondence.

       12.     On the morning of April 16, 2019, I received an email from Corrlinks that Dr.

Schneider had sent electronic correspondence to me through Corrlinks.

       13.     From my limited to date use of Corrlinks, there appears to be at least a two-hour

delay from when a sender sends a Corrlinks message, before the recipient of the message receives

notification of and has access to the message. Further, Corrlinks does not have the ability for a
                                                                                                :';
sender to attach documents to messages sent through Corrlinks. The only way to send a document

through Corrlinks is to cut and paste the document's contents into a Corrlinks message. As

Corrlinks limits the number of characters in each message, depending on the size of the document

to be sent, a sender may have to cut and paste the contents of a document into multiple messages in

order to send the recipient all of the contents of the document. In addition to these issues, Dr.

Schneider has limited daily access to a computer on which he can read and respond to Corrlinks

messages.

        14.    On April16, 2019, due to the difficulty I had communicating with Dr. Schneider

through Corrlinks, I attempted to schedule a call with Dr. Schneider pursuant to information he

relayed to me, which he received from MCCstaffand other prisoners. I called MCC at 619.232.4311
                                                                                                :' J
("MCC Number") in an attempt to schedule a call with Dr. Schneider to no avail. I attempted

multiple phone calls to the MCC Number but was unable to reach anyone to discuss scheduling a

call with Dr. Schneider. I attempted to speak to the operator through the main menu of the MCC

Number, but it continuously rang without answer or an option to leave a voicemail. I then attempted

to speak with MCC's legal department but was only able to leave a voicemail with an MCC senior


                                                             Affidavit of Adam H. Owens   I Page 3 of 5
         Case 2:19-cv-00048-NDF Document 26-1 Filed 04/18/19 Page 4 of 5



attorney, requesting a call back. To date, I have not received a return call from MCC's)~gal

department or been able to speak with anyone at MCC to schedule a call with Dr. Schneider.

         15.    Around 3:00PM, on April 16, 2019, due to MEDPORT's answer to Plaintiffs

complaint being due on April18, 2019, not being retained by Medport until April15, 2019, and

my difficulty communicating with MEDPORT's principal Dr. Schneider, I sent an email to

Plaintiffs counseL R. Daniel Fleck and M. Kristeen Hand at Spence Law Firm, LLC, requesting

consent for a fourteen (14) day extension of time to file MEDPORT's answer to the Complaint

pursuant to Local Rule 6.1(b). A true and correct copy of this email request for extension and

subsequent emails discussed herein is attached hereto and incorporated herein in full as Exhibit

"A".

         16.    At 4:58PM, April 16, 2019, Mr. Fleck responded to my email. Mr. Fleck's email      /l:




response avoided answering my request for extension and merely stated "your client already filed an

answer, and claims he is representing himself."

         17.    At 5:49PM, April16, 2019, I responded via email to Mr. Fleck, explaining:

         "Medport is a separate entity from Mr. Schneider and regardless of [Dr. Schneider's]
         answer, Medport is permitted to have its own response to your client's allegations. In
         addition, as you are likely aware, as a separate legal entity, Medport's interests must
         be represented by counsel, not [Dr.] Schneider. I am in a difficult position of having
         very limited information about this case and need additional time to secure the
         relevant information to adequately represent my client, thus my request for an
         extension. So, I will ask again, will you consent to me having an additional 14 days
         under local rule 6.1(B) to answer your client's complaint on behalf ofMedport?"

         18.     Mr. Fleck again denied the request for extension. At 8:57PM, Mr. Fleck's email

response erroneously claimed my office "e-filed an answer for Mr. Schneider and Medport." Mr.

Fleck further stated: "[Dr. Schneider] asserted that Medport was his alter ego, and that he was

representing and answering for himself and Medport. So, since he answered, I'd say the point is

moot."

         19.     While it is true my office filed Dr. Schneider's response, we do not represent Dr.

                                                               Affidavit of Adam H. Owens   I Page 4 of 5
       Case 2:19-cv-00048-NDF Document 26-1 Filed 04/18/19 Page 5 of 5



Schneider individually in this matter and are only assisting with transcribing his handwritten and

Corrlinks messages into Microsoft Word documents that we then print and mail to the Court for

filing on Dr. Schneider's behalf as a prose Defendant. As such, GPL does not have the abiticy- or

authorization to e·file Dr. Schneider's prose court documents through the CM/ECF system.

         20.    Since April15, 2019, I have on multiple occasions corresponded with Dr. Schneider

through Corrlinks in an effort to obtain the relevant information I need to adequately prepare

MEDPORT's answer to Plaintiffs Complaint and to effectively and reasonably represent

MEDPORT in this action. Due to the limitations of Corrlinks and Dr. Schneider's access to

Corrlinks and my inability to speak with Dr. Schneider by telephone, I have had difficulty obtaining

the information needed to file MEDPORT's response to Plaintiffs Complaint by the April18, 2019

filing deadline. As a result of this difficulty, I have filed with the Court a request for an extension of

time to respond through the Motion to which this affidavit is attached.

         Further affiant sayeth naught.                                                              J!   I




DATED: April18, 2019
                                                        By: Adam H. Owens, Esq.

State of Montana                )

County   of~~)

The foregoing Affidavit was subscribed and sworn before me this       J~          day of AprU 2019.
                [Seal]


                                                Notary Public for the State of Montana
                                                residing at   ?Je;z.re,§t ~
                                                My commission expires     =-;?JJa-Yd /3,   I         J!   I




                                                                Affidavit of Adam H. Owens     I Page 5 of 5
